Case: 12-30039     Document: 00511887137         Page: 1     Date Filed: 06/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 14, 2012
                                     No. 12-30039
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MICHAEL HAMPTON,

                                                  Plaintiff-Appellant

v.

LOUISIANA STATE PAROLE BOARD; C.A. LOWE, JR., Parole Board
Chairman,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:11-CV-572


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Michael Hampton, Louisiana prisoner # 334976, filed a 42 U.S.C. § 1983
complaint against the Louisiana Parole Board (the Board) and Board Chairman
C.A. Lowe, Jr., alleging constitutional violations in connection with a revocation
of Hampton’s parole and denial of a rehearing. The district court granted
summary judgment in favor of the defendants and dismissed the suit. The court
also denied Hampton leave to proceed in forma pauperis (IFP) on appeal,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30039    Document: 00511887137      Page: 2    Date Filed: 06/14/2012

                                  No. 12-30039

certifying that the appeal was not taken in good faith for the reasons set out in
the magistrate judge’s report and recommendation. Hampton now moves this
court for leave to proceed IFP.
      Hampton’s motion constitutes a challenge to the district court’s
certification that the appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into a litigant’s good faith “is
limited to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation omitted).      “When the prisoner opts to challenge the
certification decision, the motion must be directed solely to the trial court’s
reasons for the certification decision.” Baugh, 117 F.3d at 202.
      Neither Hampton’s IFP motion nor his supporting brief addresses in any
meaningful way the district court’s certification decision, the summary judgment
ruling, or the merits of his claims. He makes only a conclusory assertion that he
is appealing in good faith. Accordingly, Hampton has failed to address the
district court’s certification reasons and to show that his proposed appeal raises
a nonfrivolous issue, as he is required to do. See Baugh, 117 F.3d at202.
Therefore, Hampton’s IFP motion is DENIED and his appeal is DISMISSED as
frivolous. See 5TH CIR. R. 42.2; Baugh, 117 F.3d at 202 n.24.
      This court’s dismissal of Hampton’s appeal as frivolous counts as a strike
for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). Hampton is CAUTIONED that if he accumulates three
strikes, he will not be allowed to proceed IFP in any civil action or appeal filed
while he is detained or incarcerated in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                         2